Appeal by the defendant from a judgment of the County Court, Suffolk County (J. Doyle, J.), rendered January 13, 2011, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the County Court erred in not affording him an opportunity to withdraw his plea before imposing an enhanced sentence that included both restitution and a prison sentence. However, when the defendant failed to comply with the condition of his plea agreement that he appear on the scheduled sentencing date, the court was no longer bound by the original plea agreement and had the right to impose a greater sentence (see People v Figgins, 87 NY2d 840, 841 [1995]; People v Marte, 85 AD3d 945, 946 [2011]; People v White, 3 AD3d 543, 544 [2004]; People v Delatorre, 306 AD2d 419, 420 [2003]). Thus, the court had the right to impose the enhanced sentence after the defendant absconded, without permitting him the option of withdrawing his plea (see People v Akhtar, 13 AD3d 383, 384 [2004]; People v Brooks, 250 AD2d 774 [1998]; People v Brown, 244 AD2d 348, 349 [1997]).
Angiolillo, J.E, Balkin, Austin and Miller, JJ., concur.